EXHIBIT 10.16(ii) FIRST LEASE AMENDMENT THIS FIRST LEASE AMENDMENT (the "Amendment") is executed this 19th day of September, 2001, by and between DUKE REALTY LIMITED PARTNERSHIP, an Indiana limited partnership ("Landlord"), and INTERACTIVE INTELLIGENCE, INC., an Indiana corporation ("Tenant"). W I T N E S S E T H : WHEREAS, Landlord (formerly known as Duke-Weeks Realty Limited Partnership) and Tenant entered into a certain lease dated April1,2001 (the "Lease"), whereby Tenant agreed to lease from Landlord approximately 180,000 rentable square feet of space in a building to be constructed (the "Original Premises") located at Woodland Corporate Park, Indianapolis, Indiana; and WHEREAS, Landlord and Tenant desire to reduce the Original Premises to approximately 120,000rentable square feet (the "Leased Premises"); and WHEREAS, Landlord and Tenant desire to amend certain provisions of the Lease to reflect such reduction in square footage and any other changes to the Lease; NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants herein contained and each act performed hereunder by the parties, Landlord and Tenant hereby enter into this Amendment. 1.Incorporation of Recitals.The above recitals are hereby incorporated into this Amendment as if fully set forth herein. 2.Amendment of Article 1.Lease of Premises.Section1.01 of Article 1 is hereby amended as follows: A. *Leased Premises (shown outlined in red on Amended Exhibit A attached hereto):Building Address:Woodland Corporate Park ("Building"), located on the land identified on Amended Exhibit A-1 (the "Land"); B. **Rentable Area:approximately 120,000 rentable square feet; paragraph 2 of this subsection B remains unchanged; D.**Minimum Annual Rent: Years 1-5 $2,010,000.00 per year Years 6-10 $2,286,000.00 per year Years 11-15 $2,706,000.00 per year; E.**Monthly Rental Installments: Months 1-60 $167,500.00 per month Months 61-120 $190,500.00 per month Months 121-180 $225,500.00 per month; The parties commit that they will work diligently to complete and approve (i) the rendering; (ii) the site layout; and (iii) the Building floor plan on or before November 15, 2001 so as to enable Landlord to place orders for steel, pre-cast and long lead construction materials. Provided however, that if items (i), (ii) and (iii) are not finalized and approved on or before April 1, 2002 (for any reason other than Landlord’s delay) the Minimum Annual Rent and Monthly Rental Installments shall be: Years 1-5 $2,047,200.00 per year Years 6-10 $2,323,200.00 ,per year Years 11-15 $2,743,200.00 per year; Months 1-60 $170,600.00 per month Months 61-120 $193,600.00 per month Months 121-180 $228,600.00 per month; G.Target Commencement Date:April 1, 2003 Target Occupancy Date:March 1, 2003; I.Broker:Duke Realty Limited Partnership representing Landlord; K.Working Drawings Approval Date:(See Amended Exhibit B); L.Addresses for payments and notices: Landlord:Duke Realty Limited Partnership Attn:Property Management 600 East 96th Street, Suite 100 Indianapolis, Indiana 46240 With Payments to:Duke Realty Limited Partnership P.O. Box Indianapolis, Indiana46266 Tenant Prior to Commencement Date:Interactive Intelligence, Inc Attn:John
